           Case 1:20-cv-09294-CM Document 3 Filed 12/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIVIAN PEÑA; FRANCISCO FERNANDEZ,

                             Plaintiffs,                            20-CV-9294 (CM)
                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                       OR IFP APPLICATION AND ORIGINAL
GENERAL MOTORS COMPANY; MARY
                                                                  SIGNATURE
BARRA,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Vivian Peña and Francisco Fernandez submitted a document to this Court titled,

“Civil Court of the City of New York, Application for Summons.” Plaintiff Vivian Peña

submitted a completed and signed request to proceed in forma pauperis (IFP), that is, to request

authorization to proceed without prepayment of fees, captioned for this Court. Plaintiff Francisco

Fernandez did not sign the “Civil Court of the City of New York, Application for Summons,” and

he did not submit an IFP application. The Clerk of Court opened Plaintiffs’ submissions as a new

civil action and assigned docket number 20-CV-9294.

       It is unclear whether Plaintiffs intended to file a new civil action in this Court. To proceed

with a civil action in this Court, Plaintiffs must either pay $400.00 in fees – a $350.00 filing fee

plus a $50.00 administrative fee – or, to request authorization to proceed without prepayment of

fees, each Plaintiff must submit a signed IFP application. 1 See 28 U.S.C. §§ 1914, 1915.




       1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiffs’ action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
           Case 1:20-cv-09294-CM Document 3 Filed 12/22/20 Page 2 of 3




       Furthermore, Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented.” See also Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

       Accordingly, within thirty days of the date of this order, Plaintiffs must either pay the

$400.00 in fees or Plaintiff Francisco Fernandez must complete, sign, and submit the attached

IFP application. Plaintiff Francisco Fernandez must also complete, sign, and submit the attached

declaration indicating that he has read the “Civil Court of the City of New York, Application for

Summons,” and he is a plaintiff in this action. If Plaintiff Fernandez submits the IFP application

and the declaration, they should be labeled with docket number 20-CV-9294 (CM). If the Court

grants the IFP applications, Plaintiffs will be permitted to proceed without prepayment of fees.

See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If Plaintiff Fernandez complies with this

order, the case shall be processed in accordance with the procedures of the Clerk’s Office. If

Plaintiff Fernandez fails to comply with this order within the time allowed, he will be dismissed

from this action, and the action will proceed with Vivian Peña as the sole plaintiff.




                                                 2
            Case 1:20-cv-09294-CM Document 3 Filed 12/22/20 Page 3 of 3




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 22, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
